DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 (“12-12-21 Submission”) has been entered. (Check if the RCE is before or after allowance).
In response to a final Office action mailed on 09/13/2021 (“09-13-21 FOA”), the Applicant have amended independent claim 1 in the 12-12-21 Submission.
	Currently, claims 1-12 are examined as below.
Response to Arguments
Applicant’s amendment to claim 11 has overcome the claim objections as set forth under line item number 1 in the 09-13-21 FOA.
Applicant’s amendment to independent claim 1 has overcome the 112(b) rejections as set forth under line item number 2 in the 09-13-21 FOA.
Applicant’s arguments regarding the rejection of independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 3-5 in the 09-13-21 FOA.
New grounds of rejections under 35 U.S.C. 102(a)(1) and 103 are provided as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0315956 A1 to Tischler et al. (“Tischler”).

    PNG
    media_image1.png
    393
    570
    media_image1.png
    Greyscale

Regarding independent claim 1, Tischler in Fig. 2 and Annotated Fig. 2 teaches a light-emitting device, comprising: 
a panel substrate 120 (¶ 9, conventional substrate 120); 
a light-emitting chip 200 (¶ 9, LED die 200) disposed on the panel substrate 120; and 
a light extracting layer 130 (¶ 7 & ¶ 6, anisotropically conductive adhesive (ACA) 130 including an adhesive base 10 formed of epoxy; see Note below) covering the light-emitting chip 200 (Fig. 2, the layer 130 covers at least a part (i.e., sides and bottom) of the chip 200) and the panel substrate 120, and the light extracting layer 130 has a side portion sp (Annotated Fig. 2), wherein an upper surface of the light extracting layer 130 is in direct contact with an air (Fig. 2, there are no covering over the layer 130. In other words, the layer 130 is exposed to and contacts with air); 
wherein taking a position where an edge of the light-emitting chip 200 is in contact (i.e., electrical contact (¶ 9)) with the panel substrate 120 as an origin og (Annotated Fig. 2), the side portion sp and the origin og define a circle c (Annotated Fig. 2) tangential to a surface of the side portion sp, the circle c has a radius c r (Annotated Fig. 2) that satisfies following formula (1) (see Annotated Fig. 2):
                         
                            
                                
                                    1
                                
                                
                                    40
                                
                            
                        
                     H ≤ c ≤ H		(1);
where H is a height of the light-emitting chip 200.
Note: Tischler’s paragraphs 6 and 7 disclose an anisotropically conductive adhesive (ACA) 130 (i.e., light extracting layer) including an adhesive base 10 including epoxy, which is the same material as the Applicant purported in disclosure for the light extracting layer (see paragraph 29 in the specification of the present application)). 
Regarding claim 3, Tischler in Fig. 2 teaches the light extracting layer 130.
Regarding the limitation, "has an absorption coefficient of 0.3 to 0.00436 cm-1 for light having a wavelength of 280 nm,” the limitation appears to be directed to a property or characteristic of the device, thus "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited. 
Therefore, Tischler would inherently meet the limitation, since Tischler discloses the same material compositions (Fig. 2 & ¶ 7, the light extracting layer 130 is formed of an adhesive base including epoxy having particles including metal dispersed inside the epoxy adhesive base, which is the same material compositions as the Applicant purported in disclosure for the light extracting layer (see paragraphs 29 & 33 in the specification of the present application)) and structural configurations (see the rejection of claim 1 as noted above) for the light extracting layer, and thereby the properties and characteristics associated with these structural elements and recited in the limitation would be inherent in the prior art unless shown otherwise.  
Regarding claim 4, Tischler in Fig. 2 further teaches the light extracting layer 130 is doped with a plurality of viscosity-adjusting particles 150 (¶ 9 & ¶ 7, particles 150 including metal), and the viscosity-adjusting particles 150 includes metal (since the particles 150 includes the same material (i.e., metal) as the Applicant purported in disclosure for viscosity-adjusting .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tischler in view of US 2013/0001623 A1 by Wen.
Regarding claim 6, Tischler in Fig. 2 teaches the panel substrate 120 and the light-emitting chip 200. Tischler in Fig. 2 further teaches the anisotropically conductive adhesive (ACA) 130 (¶ 6 & ¶ 9) covering and filling up (i.e., sealing) the space between the light-emitting chip 200 and the substrate 120, which makes the ACA 130 a sealant (Fig. 2).
However, Chen does not explicitly disclose a blocking structure disposed on the panel substrate, wherein the blocking structure is spaced from the light-emitting chip by a distance, and the distance is greater than a length of the light-emitting chip.
Wen recognizes a need for preventing overflow of sealant in a light-emitting apparatus (¶ 56). Wen satisfies the need by adding a blocking structure 13 (Fig. 4A & ¶ 56, sealant align layer 13) disposed on a substrate 11 (Fig. 4A & ¶ 49) to restrict the flowing range of the sealant (¶ 56). Furthermore, the blocking structure 13 is spaced from a light-emitting chip 12 (Fig. 4A & ¶ 56, LED die 12) by a distance, and the distance is greater than a length of the light-emitting chip 12 (Fig. 4A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light-emitting device taught by Tischler with the blocking structure taught by Wen, so as to preventing overflow of sealant in a light-emitting apparatus.
Regarding claim 7, the combination of Tischler and Wen (Fig. 4A) further teaches the blocking structure 13 has a height, and the height of the blocking structure 13 is 1/4 to 1 fold of the height of the light-emitting chip 12 (Wen: Fig. 4A).
Regarding claim 8, the combination of Tischler and Wen (Fig. 4A) further teaches the blocking structure 13 comprises metal (Wen: ¶ 15 & ¶ 66, sealant align layer comprises a metal).
Regarding claim 9, the combination of Tischler and Wen (Fig. 4A) further teaches the blocking structure 13 comprises gold or silver (Wen: ¶ 66, sealant align layer is made of silver or gold).
Regarding claim 10, the combination of Tischler and Wen (Figs. 4A & 1) further teaches the blocking structure 13 has a profile of a polygon in a plan view (Fig. 1).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the light extracting layer has an intermediate portion, and an upper surface of the light-emitting chip and an upper surface of the intermediate portion define a thickness of 10 to 200 µm.
	Claim 5 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in wherein the side portion of the light extracting layer extends outward from the edge of the light-emitting chip along a surface of the panel substrate, and the side portion gradually decreases in thickness outwards.
Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, a glue-phobic layer disposed on the panel substrate, wherein the glue-phobic layer is spaced from the light-emitting chip by a distance, and the distance is greater than a length of the light-emitting chip.
	Claim 12 would be allowable, because claim 12 depends from the allowable claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/M.L./Examiner, Art Unit 2895      

/JAY C CHANG/Primary Examiner, Art Unit 2895